Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-16-00304-CV

                   PLATINUM RECOVERY & RECYCLING, LLC,
                                Appellant

                                            v.

                         A-1 SPECIALIZED SERVICES, INC.,
                                     Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 12-1428-CV
                         Honorable William Old, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We order that appellee recover its costs of this appeal from appellant.

      SIGNED February 15, 2017.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice